FILED
                           NOT FOR PUBLICATION                              NOV 04 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


JAMES J. O’HAGAN,                                No. 14-35142

              Appellant,                         D.C. No. 3:12-cv-06007-BHS

 v.
                                                 MEMORANDUM*
NORTHWEST FARM CREDIT
SERVICES, FLCA,

              Appellee.


                    Appeal from the United States District Court
                      for the Western District of Washington
                    Benjamin H. Settle, District Judge, Presiding

                           Submitted October 25, 2016**

Before:      LEAVY, SILVERMAN, and GRABER, Circuit Judges.

      James J. O’Hagan appeals pro se from the district court’s decision affirming

the bankruptcy court’s order granting Northwest Farm Credit Services, FLCA’s

motion for contempt based on violations of the automatic stay. We have


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 158(d). We review de novo a district court’s

decision on appeal from a bankruptcy court, and apply the same standard of review

the district court applied to the bankruptcy court’s decision. Christensen v. Tucson

Estates, Inc. (In re Tucson Estates, Inc.), 912 F.2d 1162, 1166 (9th Cir. 1990). We

affirm.

      The bankruptcy court did not abuse its discretion by finding O’Hagan in

contempt for violating the automatic stay because O’Hagan openly admitted to

taking possession of estate property and refused to cease state court litigation in an

effort to obtain an interest in the property. See Knupfer v. Lindblade (In re Dyer),

322 F.3d 1178, 1190 (9th Cir. 2003) (a party seeking an order of contempt has the

burden to show by clear and convincing evidence that the contemnor violated the

automatic stay (citation and internal quotation marks omitted)).

      The bankruptcy court did not abuse its discretion by denying O’Hagan’s

recusal request because O’Hagan did not demonstrate any basis for recusal. See

Marshall v. Marshall (In re Marshall), 721 F.3d 1032, 1041 (9th Cir. 2013) (a

bankruptcy court judge must recuse him or herself when “a reasonable person with

knowledge of all the facts would conclude that the judge’s impartiality might

reasonably be questioned” (citation omitted)); see also Liteky v. United States, 510




                                           2                                    14-35142
U.S. 540, 555 (1994) (explaining that “judicial rulings alone almost never

constitute a valid basis for a bias or partiality motion”).

      We do not consider arguments raised for the first time on appeal or matters

not specifically and distinctly raised and argued in the opening brief. See Padgett

v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      O’Hagan’s pending motions and requests are denied.

      AFFIRMED.




                                            3                                 14-35142